UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7167


EARL MOORE,

                    Petitioner - Appellant,

             v.

S. KALLIS, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Elkins. John Preston Bailey, District Judge. (2:17-cv-00109-JPB)


Submitted: January 29, 2019                                       Decided: February 7, 2019


Before AGEE and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Earl Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Earl Moore, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012)

petition without prejudice for lack of jurisdiction. We have reviewed the record and find

no reversible error. Accordingly, although we grant leave to proceed in forma pauperis,

we affirm for the reasons stated by the district court. Moore v. Kallis, No. 2:17-cv-

00109-JPB (N.D.W. Va. Aug. 8, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2